Case 2:20-cv-00372-RAJ Document 2-2 Filed 03/09/20 Page 1of1 + j2

 

STATE OF WASHINGTON
DEPARTMENT OF HEALTH

January 16, 2020

Gabriella Kertesz
9702 Ist Ave NW
Seaitle, WA 98117

Dear Gabriella Kertesz:

We received your public records request on December 11, 2019, for the following
records: all complaints that the DOH has received from Washingtonians for as long as
electronic records can be pulled. The report should contain at least these fields: name
of provider, credential number, credential status, complaint date, case number, case
alleged issues, case nature, case resolution, can case closure date.

Enclosed is a CD containing the information you requested. Since we've fulfilled your
request, we are considering this request closed.

Under RCW 42.56.520 you may appeal the decision to withhold information contained
in the records via a request for review by the Department of Health's Public Records
Officer. The request must be submitted in writing to either of the following:

Mailing Address: Email Address:

Public Records Officer PRRADpeals@DOH.WA.GOV
Washington State Department of Health

P.O. Box 47890

Olympia, WA 98504-7890

If you have any questions or need additional information, please contact us at
pdrc@doh.wa.gov or 360-236-4836.

Sincerely

Julie Carrick

Supervisor

Health Systems Quality Assurance
Washington State Department of Health
Julie.carrick@doh.wa.gov

360-236-4980 | www.doh.wa.dov
